MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                      Nov 29 2016, 10:25 am

court except for the purpose of establishing                         CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Andrew J. Sickmann
Boston Bever Klinge Cross & Chidester
Richmond, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jeffery Allen Bell,                                     November 29, 2016
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        89A01-1607-DR-1594
        v.                                              Appeal from the Wayne Superior
                                                        Court
Leslie Ann Bell,                                        The Honorable David A. Kolger,
Appellee-Petitioner.                                    Special Judge
                                                        Trial Court Cause No.
                                                        89D02-1211-DR-424



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 89A01-1607-DR-1594 | November 29, 2016   Page 1 of 5
                                          Case Summary
[1]   Jeffery Bell (“Husband”) appeals the trial court’s denial of his Indiana Trial

      Rule 60(B) petition to set aside a provision of the Dissolution of Marriage

      Decree concerning Husband and Leslie Bell (“Wife”). Husband contends that

      the trial court erred in failing to terminate his spousal-maintenance obligation

      because Husband’s agreement to pay was unconscionable and the product of

      duress, undue influence, and fraudulent inducement. Concluding sua sponte

      that Husband did not timely seek relief from the maintenance obligation

      incorporated into the Dissolution of Marriage Decree, we affirm on other

      grounds.



                            Facts and Procedural History
[2]   When Husband and Wife divorced in 2006, they entered into a settlement

      agreement, which the trial court incorporated and merged into its Dissolution

      of Marriage Decree. The agreement—which itself allowed modification only

      by written agreement—provided, inter alia, that Husband would pay Wife

      spousal maintenance. In 2007, Husband and Wife modified their agreement,

      with one modification reducing Husband’s maintenance obligation. The trial

      court, in turn, incorporated the modification into its decree. In 2008, other

      aspects of the agreement underwent changes, but the trial court’s modified

      maintenance order remained in effect.




      Court of Appeals of Indiana | Memorandum Decision 89A01-1607-DR-1594 | November 29, 2016   Page 2 of 5
[3]   On September 30, 2013, and then as amended on March 31, 2015, Husband

      petitioned to modify the trial court’s decree. In part, Husband sought to have

      his maintenance obligation terminated, alleging that the underlying agreement

      to pay maintenance was unconscionable and fraught with issues of fraudulent

      inducement, duress, and undue influence. Following a hearing, the trial court

      denied Husband’s petition.


[4]   Husband now appeals.



                                Discussion and Decision
[5]   “To promote the amicable settlements of disputes,” parties to a dissolution of

      marriage proceeding may agree, in writing, to the maintenance of either party.

      Ind. Code § 31-15-2-17(a). Where they have done so, “the terms of the

      agreement, if approved by the court, shall be incorporated and merged into the

      decree and the parties shall be ordered to perform the terms.” I.C. § 31-15-2-

      17(b)(1). In general, “we will presume the parties intended their agreement to

      be final and non-modifiable unless they specifically provided otherwise.” Pohl

      v. Pohl, 15 N.E.3d 1006 (Ind. 2014). When a trial court reviews a proposed

      agreement or modification, the court “should concern itself only with fraud,

      duress, and other imperfections of consent . . . or with manifest inequities,

      particularly those deriving from great disparities in bargaining power.” Voigt v.

      Voigt, 670 N.E.2d 1271, 1278-80 (Ind. 1996) (citation omitted).




      Court of Appeals of Indiana | Memorandum Decision 89A01-1607-DR-1594 | November 29, 2016   Page 3 of 5
[6]   Husband independently sought modification of his spousal-maintenance

      obligation arising from his original and modified agreement with Wife, which

      the trial court had approved and merged into its decree. At the hearing on

      Husband’s petition, Husband alleged that Wife made threats that vitiated his

      consent to the underlying agreement. Although neither Husband’s petition nor

      the trial court’s order denying the petition refers to Indiana Trial Rule 60(B),

      Husband now characterizes his petition as a Trial Rule 60(B) motion and we

      agree with this characterization. Trial Rule 60(B) provides certain grounds for

      relief from an order. Among them, Trial Rule 60(B)(3) provides that the trial

      court may relieve a party from an order due to fraud, misrepresentation, “or

      other misconduct of an adverse party.” However, where a party seeks relief

      under Trial Rule 60(B)(3), the party must do so within one year of the order’s

      entry. Ind. Trial Rule 60(B); Stonger v. Sorrell, 776 N.E.2d 353, 357 (Ind. 2002).


[7]   All of Husband’s arguments for Trial Rule 60(B) relief stemmed from Wife’s

      purported misconduct. Therefore, Husband sought relief under Trial Rule

      60(B)(3) and was subject to the one-year deadline. The trial court ordered

      Husband to comply with the original maintenance terms in its 2006 decree and

      the modified terms in its 2007 decree. However, Husband did not seek relief

      from any order until 2013. Husband’s petition was untimely.


[8]   We will reverse the denial of a Trial Rule 60(B) motion only where the trial

      court abuses its discretion, Stonger, 776 N.E.2d at 358, and the trial court did

      not abuse its discretion in denying Husband’s untimely request for relief.



      Court of Appeals of Indiana | Memorandum Decision 89A01-1607-DR-1594 | November 29, 2016   Page 4 of 5
                                              Conclusion
[9]    The trial court did not err in denying Husband’s untimely Trial Rule 60(B)

       request to modify his spousal-maintenance obligation.


[10]   Affirmed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 89A01-1607-DR-1594 | November 29, 2016   Page 5 of 5